NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               05-AUG-2022
                                               07:49 AM
                                               Dkt. 62 OAWST
                             NO. CAAP-XX-XXXXXXX


                    IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI I


   KOYO CORP., Claimant-Respondent-Counterclaimant-Appellee, v.
YASUHIRO HIRAYAMA, Respondent-Counterclaimant-Claimant-Appellant.


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                          (SP NO. 18-1-0015K)


                 ORDER APPROVING STIPULATION FOR DISMISSAL
         (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
                Upon consideration of the Stipulation for Dismissal of
Appeal of Respondent-Counterclaimant-Claimant-Appellant Yasuhiro
Hirayama (Stipulation), filed July 25, 2022, by Respondent-
Counterclaimant-Claimant-Appellant Yasuhiro Hirayama (Hirayama),
the papers in support, and the record, it appears that:
                (1) On November 1, 2018, Hirayama filed a notice of
appeal from the Circuit Court of the Third Circuit's (circuit
court) October 12, 2018 Final Judgment Regarding Arbitration
Award;
                (2) The appeal has been docketed and the parties
completed briefing on June 6, 2019;
                (3) On August 12, 2019, Hirayama filed a Supplemental
Notice of Appeal, purportedly from an order entered by the
circuit court on July 15, 2019;
                (4) On August 20, 2019, Hirayama filed another
Supplemental Notice of Appeal, purportedly from the circuit
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


court's August 6, 2019 Final Judgment Confirming Arbitrator's
Supplemental Findings of Fact, Conclusions of Law, Order and
Award Regarding Berkeley Plastics Scheme;
          (5) Under Hawai i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss with prejudice "this
appeal including the 20 August 2019 supplemental appeal," bear
their own attorneys' fees and costs, and that "all claims for
attorney fees and costs not otherwise granted in the dismissal
are waived."   The stipulation is dated and signed by counsel for
all parties appearing in the appeal;
          (6) Hirayama's so-called "Supplemental Notices of
Appeal" are invalid in this appeal.     The August 12, 2019
Supplemental Notice of Appeal purports to appeal from the circuit
court's July 15, 2019 order and the August 20, 2019 Supplemental
Notice of Appeal purports to appeal from the circuit court's
August 6, 2019 final judgment, both entered after the parties
completed briefing in this appeal.     "'Since an amended notice of
appeal relates back to the notice of appeal it purports to amend,
it does not appeal an order, judgment, or decree entered
subsequent to the notice of appeal it purports to amend.'"
Enos v. Pac. Transfer & Warehouse, Inc., 80 Hawai i 345, 355-56,
910 P.2d 116, 126-27 (1996) (quoting Chan v. Chan, 7 Haw. App.
122, 129, 749 P.2d 807, 811 (1987)).     Thus, Hirayama failed to
properly appeal from the July 15, 2019 order and the August 6,
2019 final judgment in this appellate case.
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice as to the
appeal from the circuit court's October 12, 2018 Final Judgment
Regarding Arbitration Award.    As the purported appeals from the
circuit court's July 15, 2019 order and the August 6, 2019 Final
Judgment Confirming Arbitrator's Supplemental Findings of Fact,
Conclusions of Law, Order and Award Regarding Berkeley Plastics
Scheme are invalid, there are no remaining issues in this appeal.




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

The parties shall bear their own attorneys' fees and costs on
appeal.
          DATED:   Honolulu, Hawai i, August 5, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  3